DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 2 and 12, the recitation “wherein in response to the presence of the unmanned aerial vehicle, the flock maintains integrity” describes the invention in reference to an object that is variable, i.e., a flock of birds. Therefore, whether a system or method falls within the scope of the claim cannot be ascertained until the system or method is performed on a particular flock of birds. See 2173.05(b). Consequently, claims 2 and 12 are indefinite. 
Further, the claim term “maintains integrity” in claims 2 and 12 is a relative term which renders the claim indefinite. The terms “maintains integrity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, claims 2 and 12 are further rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 11, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Herding a Flock of Birds Approaching an Airport Using an Unmanned Aerial Vehicle” by Shripad Gade, Aditya A. Paranjape, and Soon-Jo Chung, published January 2015 (“Herding a Flock”)(note: a copy of the publication is attached to this Office Action).
Regarding independent claim 1, Herding a Flock discloses an  autonomous bird flock herding system, comprising: at least one bird location sensor (Section I.B., teaching avian radar); an unmanned aerial vehicle (Introduction; Section I.B.; FIG. 1); and a flock herding control system, comprising: a processor (Section III., disclosing a UAV (robotic falcon) and thus disclosing a processor); and a memory, the memory containing a flock herding application (Section III., disclosing a UAV (robotic falcon) and thus disclosing a memory with the flock herding application; see also Section IV.B.), where the flock herding application directs the processor to: obtain bird position data from the at least one bird location sensor, where the bird position data describes the location of birds in a flock of birds (Sections I.B., IV.A., IV.B.); determine if the flock of birds will enter a protected zone (Section III.); generate a set of waypoints using a flock dynamics model (Sections III., IV.B., V.); instruct the unmanned aerial vehicle to navigate to at least one waypoint in the set of waypoints such that the flock of birds will, in response to the presence of the unmanned aerial vehicle at the at least one waypoint, change trajectory away from the protected zone (Sections III., IV.B., V.). 
Regarding independent claim 11, Herding a Flock discloses a method for the autonomous herding of flocks of birds comprising: obtaining, using a flock herding control 
Regarding claims 2 and 12, Herding a Flock discloses wherein in response to the presence of the unmanned aerial vehicle, the flock maintains integrity (Sections I.-V.).
Regarding claims 4 and 14, Herding a Flock discloses wherein the protected zone is over an airport (Section III.).
Regarding claims 5 and 15, Herding a Flock discloses wherein the at least one bird location sensor is an avian radar (Section I.B.).
Regarding claims 6 and 16, Herding a Flock discloses at least one environmental sensor; and the flock herding application further directs the processor to: obtain environment data describing environmental conditions proximal to the protected zone from the at least one environmental sensor; and generate the set of waypoints using the environment data (Section II.C.(4); see also Sections III. And IV.B.).
Regarding claims 9 and 19, Herding a Flock discloses wherein the flock herding application further directs the processor to: obtain updated bird position data; and update the set of waypoints based on the updated bird position data (Sections II.C., III., IV.B.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herding a Flock as applied to claims 1 and 11 above.
Regarding claims 3 and 13, Herding the Flock teaches each and every element of claims 1 and 11 as discussed above, but it teaches the protected zone is shaped as a half-cylinder or as a spherical cap, and thus it does not explicitly teach wherein the protected zone is a cylinder. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed cylinder. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of . 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herding a Flock as applied to claims 6 and 16 above, in view of U.S. Publication No. 2019/0152595 to Mitchell et al. (“Mitchell”).
Regarding claims 7 and 17, Herding a Flock teaches each and every element of claims 6 and 16 as discussed above, but it does not explicitly teach wherein the environment data describes the position of airplanes. 
Mitchell teaches a system and method for autonomously controlling bird movement, using environmental data that describes the position of airplanes (¶ [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Herding the Flock such that the environment data describes the position of airplanes, as taught by Mitchell, in order to reduce the chances of airplane collisions. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herding a Flock as applied to claims 6 and 16 above, in view of U.S. Publication No. 2019/0011921 to Wang et al. (“Wang”).
Regarding claims 8 and 18, Herding a Flock teaches each and every element of claims 6 and 16 as discussed above, but it does not explicitly teach wherein the environmental data describes wind speed. 
Wang teaches a system and method for controlling an unmanned aerial vehicle near a flock of birds (¶ [0009]); the unmanned aerial vehicle tracks an object (¶ [0009]) using environmental data, wherein the environmental data describes wind speed (¶¶ [0213]-[0215]).
.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herding a Flock as applied to claims 1 and 10 above, in view of U.S. Publication No. 2020/0201332 to Pedersen et al. (“Pedersen”).
Regarding claims 10 and 20, Herding a Flock teaches each and every element of claims 1 and 10 as discussed above, but it does not explicitly teach a second unmanned aerial vehicle; and wherein the flock herding application further directs the processor to: generate a second set of waypoints using the flock dynamics model; and instruct the second unmanned aerial vehicle to navigate to a given at least one waypoint in the second set of waypoints such that the flock of birds will, in response to the presence of the second unmanned aerial vehicle at the given at least one waypoint, change trajectory away from the protected zone.
Pedersen teaches a system and method for autonomous bird flock herding, comprising a second unmanned aerial vehicle; and wherein the flock herding application further directs the processor to: generate a second set of waypoints using the flock dynamics model; and instruct the second unmanned aerial vehicle to navigate to a given at least one waypoint in the second set of waypoints such that the flock of birds will, in response to the presence of the second unmanned aerial vehicle at the given at least one waypoint, change trajectory away from the protected zone (¶¶ [0057]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Herding the Flock such that the system includes a 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MARISA V CONLON/Examiner, Art Unit 3643                  

/Nicholas McFall/Primary Examiner, Art Unit 3644